Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 5 are objected to because of the following informalities:  the term “formed by an electro-optic material” should be corrected to -- formed of an electro-optic material--. Appropriate correction is required.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, following terms lack antecedent basis: the antenna unit period, the wavelength of incident light, the thickness , the skin depth of metal, the thickness of the modulation layer and the thickness of the metal reflection layer.
Claim 2: the term the antenna shape.
Claim 5: the term “the antenna protrusion structure”.
Claim 5-7: the term “the antenna protrusion structure”.
Claim 5 and 7: the term “the metal slot structure”.


Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1-10 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed visible light band reflection metasurface device including, from top to bottom, a metal metasurface layer with periodically arranged antenna units, a modulation layer formed of an electro-optic material, a metal reflection layer and a substrate layer, 
wherein the antenna unit period is less than the wavelength of incident light, 
wherein the thickness is greater than the skin depth of metal and less than 100 nm; 
wherein the thickness of the modulation layer is less than the wavelength of the incident light; and 
wherein the thickness of the metal reflection layer is greater than the skin depth of metal and less than the wavelength of the incident light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879